Citation Nr: 0807158	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  06-00 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a neuropsychiatric 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1973 to 
March 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

A neuropsychiatric disorder for VA purposes was not 
manifested in service and there is no competent evidence 
establishing an etiological relationship between the 
veteran's current neuropsychiatric disorders and his active 
service.


CONCLUSION OF LAW

A neuropsychiatric disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 4.9 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in January 2005.  
The RO's October 2004 notice letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

The Board notes that the veteran was not provided notice 
regarding the evidence and information necessary to establish 
a disability rating or effective date in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  However, 
the Board has concluded that the preponderance of the 
evidence is against the veteran's claim. Therefore, any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot, and 
the absence of notice regarding these elements should not 
prevent a Board decision.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the Wichita 
VA Medical Center (VAMC) have also been obtained.  The 
appellant has provided an assessment from Dr. Schell of the 
Center for Human Development in Wichita, Kansas.  The 
appellant has not identified any additional records that 
should be obtained.  Therefore, VA's duty to further assist 
the veteran in locating additional records has been 
satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 
3.159 (c)(4) (2007); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).

The veteran requested a personal hearing before the Board in 
Washington, D.C., and such was scheduled, but the veteran 
cancelled his hearing request.

A VA examination was not provided in conjunction with the 
veteran's neuropsychological disorder claim, and the Board 
notes that the evidence of record does not warrant one.  See 
38 C.F.R. § 3.159(c)(4) (2007).  VA has a duty to provide a 
VA examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease. 
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the veteran's own lay statements, that his currently 
diagnosed neuropsychological disorder is etiologically 
related to his active service.  In light of the absence of 
any competent opinion suggesting such a relation, VA is not 
required to provide him with a VA examination in conjunction 
with his claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.



Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The veteran contends his currently diagnosed passive-
aggressive disorder is the direct result of his active 
service.  The Board acknowledges that the veteran was 
diagnosed with, and subsequently discharged from active 
service due to, severe passive-aggressive personality 
disorder.  However, under VA laws and regulations, 
personality disorders and other disabilities considered 
congenital and developmental in nature are not deemed 
compensable diseases for VA purposes; thus, the veteran's 
passive-aggressive personality disorder is not a compensable 
disability for VA purposes.  38 C.F.R. §§ 3.303(c), 4.9 
(2007).  A precedent opinion of the VA General Counsel, 
VAOPGCPREC 82-90 (July 18, 1990), held in essence that a 
defect which is considered by medical authorities to be of 
familial (or hereditary) origin must, by its very nature, be 
found to have pre-existed a claimant's military service.  
Moreover, congenital or developmental defects could not be 
service-connected because they are not diseases or injuries 
under the law; however, if superimposed injury or disease 
occurred, the resultant disability might be service- 
connected.  Id.  In the instant case, there is no evidence of 
a superimposed injury or disease having occurred during 
service.

The Board observes that a June 2004 VA treatment report 
indicates the veteran has also been diagnosed with recurrent 
major depressive disorder and panic disorder with 
agoraphobia, and has also considered whether service 
connection may be granted for these disorders.  However, the 
Board finds that the competent, probative evidence of record 
does not etiologically link the veteran's current 
neuropsychiatric disorder to his service or any incident or 
disorder incurred therein.  There is no evidence of record 
that the veteran suffered from a depressive or panic disorder 
while in service.  

Medical evidence of record indicates the veteran was not 
diagnosed with a depressive or panic disorder until June 
2004, over 30 years post service.  There is no competent 
medical evidence of record to indicate the veteran had 
received treatment for these disorders prior to this time.  
The Board may, and will, consider in its assessment of a 
service connection claim the passage of a lengthy period of 
time wherein the veteran has not complained of the malady at 
issue. See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).

In sum, the Board finds that there is no evidence of a 
neuropsychiatric disorder for VA purposes in service.  The 
threshold question therefore is whether there is sufficient 
medical evidence to establish an etiological link between the 
veteran's current major depressive and panic disorders and 
his active service.  The preponderance of the evidence is 
against this aspect of the veteran's claim.  The veteran has 
produced no competent evidence suggesting his present major 
depressive and/or panic disorders are the result of his 
active service, and the length of time between his service 
and treatment weighs against granting the veteran's claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a neuropsychiatric 
disorder is denied.


REMAND

The veteran has identified a non-combat stressor in support 
of his claim for service connection for PTSD based on a 
personal assault.  According to 38 C.F.R. § 3.304(f)(3) 
(2007), VA will not deny a PTSD claim that is based upon an 
in-service personal assault without first advising the 
veteran that evidence from sources other than service records 
or evidence of behavior changes may constitute credible 
supporting evidence of the stressor, and then allowing him 
the opportunity to furnish this type of evidence or to advise 
VA of the potential sources of such evidence.  In the present 
case, the veteran was never provided any notice regarding the 
"other types of evidence" that might help verify his 
claimed physical assault stressor.  In light of this 
notification error, this appeal must be remanded to provide 
such notice to the veteran. 

With respect to the veteran's claimed physical assault 
stressor, the Board notes that these "other types of 
evidence" may corroborate his account of the stressor 
incident.  Examples of such evidence (as applicable to the 
particulars of the alleged assault) include, but are not 
limited to: records from law enforcement authorities, mental 
health counseling centers, hospitals, or physicians; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is also one type of relevant evidence 
that may be found in these sources.  Examples of behavior 
changes that may constitute credible evidence of the 
occurrence of the stressor include, but are not limited to: a 
request for a transfer to another duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether such evidence 
indicates the occurrence of a personal assault.

The Board concludes that the veteran's claims file should be 
referred to an appropriate healthcare professional in order 
to determine if there is evidence of behavior changes that 
might indicate the occurrence of an in-service stressor.  See 
VA Adjudication Manual M21-1 (M21-1), Part III, 5.14(c) 
(February 20, 1996) (recently converted to M21-1 MR, 
IV.ii.1.D.14).  The Court has held that the provisions in 
M21-1, Part III, 5.14(c), on which the provisions of 38 
C.F.R. § 3.304(f)(3) are based, that address PTSD claims 
based on personal assault are substantive rules which are the 
equivalent of VA regulations.  YR v. West, 11 Vet. App. 393, 
398-99 (1998); Patton v. West, 12 Vet. App. 272 (1999).

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a letter which details 
the potential sources of evidence that 
might help to verify his claimed personal 
assault stressor.  See 38 C.F.R. 
§ 3.304(f)(3) (2007).  

2. Obtain a medical opinion regarding 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the veteran's claimed in-service 
personal assault(s) occurred.  The claims 
folder, including a copy of this REMAND, 
must be sent to the medical professional, 
and he or she should indicate that a 
claims folder review was completed.  The 
medical professional should be directed to 
consider secondary evidence, as well as 
the veteran's medical records, personnel 
records, and any lay statements by the 
veteran.

3. If, and only if, the medical 
professional provides an opinion that it 
is 'as at least as likely as not' or 'more 
likely than not' that the veteran's 
claimed personal assault(s) occurred, then 
schedule him for a VA psychiatric 
examination.  The purpose of this 
examination is to determine the existence 
and etiology of the veteran's PTSD.  The 
claims folder, including a copy of this 
REMAND, must also be provided to the 
examiner.  Please provide the examiner 
with the following instructions:

The examiner should indicate that he or 
she has reviewed the claims folder.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
examination report.  Initially, the 
examiner must determine whether the 
veteran currently suffers from PTSD.  
Then, the examiner should determine 
whether the corroborated in-service 
stressor(s) was sufficient to produce 
PTSD.  In this regard, the examiner is 
instructed to consider only the 
stressor(s) identified as having been 
verified by the record.  The examiner 
should utilize the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV) in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner must explain whether and how each 
of the diagnostic criteria is or is not 
satisfied.  Also, if PTSD is diagnosed, 
the examiner must identify the stressor(s) 
supporting the diagnosis.  A complete 
rationale must be given for any opinion 
expressed and the foundation for all 
conclusions should be clearly set forth.  
The report of the psychiatric examination 
should be associated with the veteran's 
claims folder.

4. Following completion of the above, and 
any other necessary development, 
readjudicate the veteran's claim of 
entitlement to service connection for 
PTSD.  If the benefits requested on appeal 
are not granted, issue a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the claim 
currently on appeal.  Thereafter, the case 
should be returned to the Board for final 
appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


